Citation Nr: 0935681	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-18 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
condition, to include sinusitis and allergic rhinitis.

2.  Entitlement to service connection for a skin condition to 
include multiple lipomas, including as the result of exposure 
to the herbicide Agent Orange.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to May 1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, in which service connection for sinusitis and 
allergic rhinitis; and multiple lipomas of the chest, 
abdomen, back and arms were denied.  

These claims were remanded in October 2008 for further 
development, to include proffering the Veteran additional VA 
examination.  Unfortunately, the requested development was 
not completed adequately with regard to the claim for service 
connection for a skin condition and this issue must be again 
remanded to complete the requested development.  See Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998).

The issue of service connection for a skin condition to 
include multiple lipomas, including as the result of exposure 
to Agent Orange addressed in the REMAND portion of the 
decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran manifests a respiratory condition to include 
sinusitis and allergic rhinitis that is etiologically linked 
to his active service.  


CONCLUSION OF LAW

The criteria for service connection for a respiratory 
condition, to include sinusitis and allergic rhinitis have 
not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any.  See 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in April 2004.  Although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the April 2004 letter and subsequent duty to assist 
letters the RO included an explanation of VA's duty to assist 
in obtaining records and providing a medical examination or 
opinion where necessary.  The letters also requested that the 
appellant sign and return authorization forms providing 
consent for VA to obtain his private medical records and that 
the appellant submit any evidence that the claimed conditions 
existed from service to the present time, any treatment 
records pertaining to the claimed condition, and any medical 
evidence of current disability.

The May 2005 statement of the case and subsequent 
supplemental statements of the case provided the appellant 
with the relevant regulations for his service connection 
claims, including those governing VA's notice and assistance 
duties.  

In October 2008, this case was remanded in part to provide 
additional notice to the Veteran that he could establish 
continuity of symptomatology of his claimed condition by 
other means, including by lay witnesses' statements, as 
private medical records the Veteran identified that showed 
treatment for his claimed condition immediately after his 
discharge from active service appeared to be unobtainable.  
The RO issued this letter in November 2008.

The record shows that the appellant was represented by 
Veteran's Service Organizations and their counsel throughout 
the adjudication of the claim.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his service connection claim, 
and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  See 
Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. Cir. 2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).  See also Mayfield, 
supra. 

VA has obtained service medical records and assisted the 
veteran in obtaining evidence, including private and VA 
treatment records.  Private medical treatment records dating 
from just after the Veteran's discharge from active service 
could not be obtained.  Following remand in October 2008 to 
afford the RO and the Veteran both another opportunity to 
locate these records, the Veteran responded in October 2008, 
informing VA that the physicians who had treated him had died 
and that their records were no longer available.  He declined 
to give further information and requested that the RO proceed 
with his claim.  Pursuant to the Board's remand, the Veteran 
was accorded VA examination for the claimed condition, with 
an opinion as to etiology of the diagnosed condition.  VA 
afforded the veteran the opportunity to give testimony before 
the Board, which he initially requested but, in March 2006, 
canceled.  

All other known and available records relevant to the issues 
on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also,  38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Service treatment records document complaints of and 
treatment for upper respiratory infections during active 
service.  He was diagnosed with tonsillitis and with probable 
pharyngitis and tracheitis.  His report of medical history at 
discharge reflects complaints of asthma, shortness of breath 
and pain or pressure in the chest.  The examiner diagnosed 
asthma, non-specific.  

Thereafter, it is not until 1998 that private treatment 
records reflect complaints of and treatment for wheezing and 
shortness of breath with diagnoses of bronchitis and 
sinusitis.  Entries in these records dated in 2001 reflect a 
finding of allergies, but it is not certain from the 
handwriting to what the Veteran was allergic.  One entry 
appears to indicate it is pollen.  Allergic rhinitis is first 
shown in VA treatment records dated in 2007.

VA examination for Agent Orange exposure conducted in August 
2004 reflects an impression of chronic sinusitis since 1970.  
However, it is not clear from the report whether this was a 
history as reported by the Veteran or if it was an opinion 
expressed by the examiner after review of the medical record.

Accordingly, in October 2008, the Board remanded this claim 
for further development.  The RO was asked to again attempt 
to obtain private treatment records the Veteran identified 
dating from shortly after his discharge from active service; 
to give the Veteran the opportunity to present other evidence 
of continuity of symptomatology of his respiratory condition 
from active service to the present, including statements of 
lay witnesses; and to afford the Veteran VA examination to 
determine the nature, extent, and etiology of any manifested 
respiratory condition.

In November 2008 the RO sent the Veteran a letter explaining 
that the Veteran could submit statements from persons who 
knew him when he was in the service and knew of any 
disability he had on active duty, or statements of 
individuals who may have observed him to exhibit symptoms of 
his claimed respiratory condition from his discharge from 
active service to the present.  The letter also asked him to 
identify health care providers or other sources of medical 
evidence, such as employment physicals, insurance examination 
reports, or pharmacy records that would establish treatment 
for his claimed respiratory condition.  

The Veteran responded by letter in November 2008 that he was 
treated within two months after his discharge by a physician 
who diagnosed him with sinusitis.  He reported that the 
physician had died and the records were no longer available, 
but asked that his statement be accepted as evidence of same.
The Veteran underwent two VA examinations for nose, sinus, 
larynx, and pharynx, and for respiratory disorders in June 
2009.  The same examiner conducted both examinations.  These 
reports reflect a diagnosis of allergic seasonal rhinitis.  
Neither sinusitis nor asthma was diagnosed.  The examiner 
opined that the diagnosed allergic rhinitis was less likely 
than not related to his active service.  As rationale, the 
examiner explained that service medical records showed 
treatment for only upper respiratory infections.  There was 
no diagnosis during active service of allergic rhinitis or 
sinusitis, and the first diagnosis of allergic rhinitis shown 
in the record was dated in 2007.  Asthma, while diagnosed in 
the Veteran's discharge physical, was not found as a 
diagnosis in VA treatment records.  The examiner further 
observed that the impression of chronic sinusitis from 1970 
documented in the Agent Orange examination appeared to have 
been made without clinical findings, including X-rays or 
computed tomography (CT) scans, and without private or VA 
treatment records showing a diagnosis of sinusitis.  The 
examiner noted that Loratadine and Flunisolide were 
prescribed for the treatment of allergic rhinitis.  

The examiner noted that the Veteran's claims file had been 
reviewed, with the service medical records, in conjunction 
with examination of the Veteran.  He demonstrated his 
familiarity with the record by discussing the Veteran's 
inservice treatment for upper respiratory infections, the 
diagnosis of asthma at discharge, and the subsequent VA and 
private treatment records.  At first glance, it appears that 
the examiner missed the entries in the private medical 
records showing the Veteran was diagnosed with sinusitis and 
bronchitis in 1998.  However, upon closer review, the Board 
observes that the diagnosis of sinusitis was of acute 
sinusitis rather than chronic sinusitis, and that neither 
diagnosis was based on clinical findings present in the 
record-as the examiner explained.  Hence, the Board finds 
this omission-if it is, in fact, an omission-does not 
disturb the probative value of the examiner's opinion.  See 
Grover v. West, 12 Vet. App. 109, 112 (1999); see also 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Even assuming, without finding, that the record did present 
evidence of treatment immediately following the Veteran's 
active service for sinusitis-in 1968 as the Veteran stated 
or in 1970, as the Agent Orange examination documented-the 
medical evidence does not reflect a continuity of 
symptomatology of sinusitis (or any other respiratory 
condition) from discharge to the present.  Inasmuch as the 
diagnoses of sinusitis in 1998 and in the Agent Orange 
examination may be construed to imply a continuity of 
symptomatology, the diagnoses were not based on clinical 
findings of sinusitis, as the VA examiner observed in June 
2009.  They are therefore not probative.

More conclusively, the Veteran is not currently diagnosed 
with sinusitis; nor is he currently diagnosed with asthma, or 
any other respiratory condition which he manifested during 
active service, i.e, tonsillitis, pharyngitis, or tracheitis.

The Veteran is diagnosed with allergic rhinitis.  But the 
medical evidence shows that this condition was first 
diagnosed in 2007, many years following his discharge from 
active service.  Such a lapse of time weighs heavily against 
the veteran's claim.  See Maxson v. Gober, 230 F.3rd  1330, 
1333 (Fed. Cir. 2000).  As noted above, the examiner found no 
basis upon which to find that the allergic rhinitis was the 
result of active service, as service medical records showed 
no treatment for the condition during active service, and the 
first instance of the condition post service was in 2007.

There are no other opinions or findings showing that the 
Veteran is diagnosed with a respiratory disorder that had its 
onset during active service or is otherwise the etiological 
result of his active service.

The preponderance of the evidence is against the claim for 
service connection for a respiratory disorder to include 
sinusitis and allergic rhinitis; there is no reasonable doubt 
to be resolved; and service connection for a respiratory 
disorder to include sinusitis and allergic rhinitis is not 
warranted.

The Veteran genuinely believes that he has a respiratory 
disorder that is the result of active service and he has 
offered his statements in support of these arguments.  
However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter so complex as the nature and etiology of his 
currently diagnosed allergic rhinitis.  And, even if his 
opinion was entitled to be accorded some probative value, it 
is far outweighed by the detailed findings provided by the 
medical professionals who discussed his symptoms, complaints, 
and manifestations.  As noted above, these examiners had 
review of the entire claims folder, including the Veteran's 
service medical records, and did not find that the medical 
evidence corroborated his assertions of continuity of 
symptomatology.  Moreover, the Veteran was specifically 
afforded the opportunity to provide additional lay witness 
and medical evidence to support his assertions of continuity 
of symptomatology, and he did not do so.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).


ORDER

Service connection for a respiratory disorder, to include 
sinusitis and allergic rhinitis, is denied.


REMAND

In October 2008, this claim was remanded for further 
development, to include additional VA examination with an 
opinion as to the etiology of the Veteran's manifested skin 
condition, including multiple lipomas.

Unfortunately, the resultant June 2009 VA examination for 
skin disorders provides an inadequate basis upon which to 
adjudicate this claim.  First, in its remand, the Board re-
characterized the issue to include other skin conditions for 
which the Veteran had received treatment since his discharge 
from active service, including an unspecified rash and 
multiple lesions and onychomycosis of both feet, in addition 
to the multiple lipomas.  Yet the examiner's opinion 
addressed only a possible etiological relationship between 
the multiple lipomas and the Veteran's active service.  
Second, it is not clear that the examiner reviewed the 
private and VA treatment records in their entirety.  While 
the examiner diagnosed only the presence of lipomas, current 
VA treatment records show treatment for seborrheic actinosis, 
eczema, and onychomycosis.  As previous private and VA 
treatment records show treatment for other skin disorders 
including actinic keratosis as well as the multiple lipomas, 
it is unclear from the report whether the examiner limited 
his review of the record to the multiple lipomas, or if he 
did not conduct a full review of the record.  In either 
event, the examination report is insufficient for 
adjudication purposes.

Remand is again required to clarify the diagnoses of any skin 
pathology the Veteran may manifest and obtain an opinion as 
to the etiology of any such manifested skin pathology, to 
include the multiple lipomas.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  Return the June 2009 VA examination 
report to the examiner who conducted it.  
Ask the examiner to closely review the 
entire record and to prepare an addendum 
that:

a)	clarifies the diagnosis of any and all 
skin pathology, and 
b)	provides and opinion as to whether it 
is at least as likely as not that any 
manifested skin pathology had its 
onset during active service or is in 
any way the result of active service 
including exposure to the herbicide 
Agent Orange or,
c)	in the alternative, that any skin 
pathology is the result of aggravation 
by any other service-connected 
disabilities, including the service-
connected diabetes mellitus.

If the examiner who conducted the June 
2009 VA examination cannot be found, or 
it is determined that another VA 
examination is necessary, schedule the 
veteran for examination by an appropriate 
medical professional to determine the 
nature, extent, and etiology of any and 
all skin pathology.  All indicated tests 
and studies should be performed. The 
claims folder, including all newly 
obtained evidence and a copy of this 
remand, must be sent to the examiner for 
review in conjunction with the 
examination. 

The examiner(s) is/are requested to 
provide the following opinions:
a)	is it at least as likely as not that 
any skin pathology diagnosed had its 
onset during active service or is in 
any way the result of active service 
including exposure to the herbicide 
Agent Orange or
b)	in the alternative, that any skin 
pathology diagnosed is the result of 
aggravation by any other service-
connected disabilities, including 
the service-connected diabetes 
mellitus.

All opinions expressed must be supported 
by complete rationale.  

2.  After undertaking any other 
development deemed essential, 
readjudicate the veteran's claim for 
service connection for a skin condition, 
to include multiple lipomas, including as 
the result of exposure to Agent Orange 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand. If the decision 
remains adverse to the veteran, furnish 
him with an SSOC and afford a reasonable 
period of time within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


